[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             NOV 14, 2006
                              No. 06-11219                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 04-22678-CV-CMA

DOUGLAS W. SHIVERS,


                                                            Plaintiff-Appellant,

                                   versus

EDWIN D. HILL, President,
International Brotherhood
of Electrical Workers,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 14, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
       This case began in the Circuit Court for Dade County, Florida. Douglas W.

Shivers sued Edwin D. Hill, president of the International Brotherhood of

Electrical Workers, pursuant to the Labor Management Relations Act, 29 U.S.C.

§§ 185, 412. Hill removed the case to the district court, and on April 6, 2005, the

district court dismissed the case without prejudice to re-filing, after Shivers failed

to respond to Hill’s motion to dismiss or take a voluntary dismissal. On July 18,

2005, Shivers moved the court to re-open the case, attaching an amended

complaint to his motion. The court denied the motion on August 9, 2005, because

the court could not discern any extraordinary circumstances that compelled it to

circumvent its April 6 order and allow Shivers to re-open the case rather than file a

new complaint.

       On December 6, 2005, Shivers filed a notice of appeal seeking review of the

August 9 order. We dismissed that appeal on January 12, 2006, holding that the

notice of appeal was untimely to appeal the August 9 order. Shivers v. Hill, No.

05-16802 (11th Cir. Jan. 12, 2006).1

       In the interim, Shivers returned to the district court for relief. On January 5,

       1
         Shivers seems to have combined two appeals. The notice of appeal filed on December 6,
2005, contains a heading for case no. 04-22678-CIV-Altonaga/Bandstra, the suit which the district
court refused to re-open. The same notice, however, refers to an order the court issued on
September 2, 2005, in case no. 05-22238-CIV-Altonaga/Turnoff. The latter case remained open at
the time Shivers filed his notice of appeal, and we dismissed that appeal as lacking finality in the
same January 12, 2006 decision mentioned in the above text. Shivers v. Hill, No. 05-16802 (11th
Cir. Jan. 12, 2006).

                                                 2
2006, he moved the court for an extension of time in which to appeal the court’s

decision not to re-open the case. The court responded in an order dated January 9,

2006, denying the extension on the ground that the court no longer had

jurisdiction; Shivers had appealed the matter to this court. The January 9 order is

before us in this appeal.

      Shivers mainly contends, here, that the district court should have granted

him extensions so he could deal with his health problems, a Social Security

hearing, and hurricane damage, even though he sought no extension until January

5, 2006. Shivers cites Rule 4(a)(5) of the Federal Rules of Appellate Procedure as

relevant authority to justify an extension based on excusable neglect or good cause.

      A district court’s decision on a motion for extension of time to appeal is

itself appealable and evaluated for abuse of discretion. Advance Estimating Sys.,

Inc. v. Riney, 77 F.3d 1322, 1323-25 (11th Cir. 1996)(reviewing denial).

      Neither party seems to fully grasp the issue that emerges from the district

court’s order dated January 9, 2006, responding to Shivers’ motion for an

extension in which to file his appeal. In that order, the court instructed that a

motion for extension “is appropriately addressed to the United States Court of

Appeals for the Eleventh Circuit, where a notice of appeal has been filed, and not

this Court.” Based on the language from the court’s order, it was not denying the



                                           3
motion because it was untimely; rather, it was merely stating that it lacked

jurisdiction to consider a motion for an extension of time to appeal where the case

was already on appeal and within this court’s jurisdiction. We have held that

“‘[t]he filing of a notice of appeal is an event of jurisdictional significance–it

confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.’” United States v.

Tovar-Rico, 61 F.3d 1529, 1532 (11th Cir. 1995)(quoting Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58, 103 S.Ct. 400, 402 (1982)(per curiam)).

      Shivers notice of appeal filed on December 6, 2005 divested the district

court of jurisdiction over the matters brought on appeal. This case remained in this

court until January 12, 2006, when we ordered the dismissal of the appeal filed on

December 6, 2005 because it was untimely. During this period, the case was

exclusively within our jurisdiction, and the district court had no discretion to

entertain the motion for an extension filed on January 5, 2006. The court properly

dismissed the motion for lack of jurisdiction.

      Shivers’s brief raises several issues not presented to the district court. We

do not address them. Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994).

      AFFIRMED.




                                            4